      Case 3:03-cv-00507-GMS Document 376 Filed 08/01/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Navajo Nation,                                       No. CV-03-00507-PCT-GMS
 9
                           Plaintiff,                     ORDER
10
     v.
11
12   United States Department of the Interior, et
     al.,
13
                           Defendants.
14
            IT IS HEREBY ORDERED setting Oral Argument for Friday, August 16th,
15
     2019 at 2:30 p.m. in Courtroom 602, Sandra Day O’Connor U.S. Federal Courthouse, 401
16
     W. Washington St., Phoenix, Arizona 85003-2151. Each side will have thirty (30) minutes
17
     to address the following questions pertaining to Plaintiff Navajo Nation’s Motion for Leave
18
     to Amend to File Third Amended Complaint (Doc. 360):
19
     1.     Does the “implied rights” doctrine under Winters v. United States, 207 U.S. 564
20
            (1908), together with the treaties entered by the United States and the Navajo
21
            Nation, create a duty on the part of the United States to secure those implied water
22
            rights that is sufficiently specific to be enforceable in a breach of trust action under
23
            standards set forth by the Supreme Court in United States v. Mitchell, 445 U.S. 535
24
            (1980) and its progeny?
25
     2.     If in fact Winters does create an enforceable duty, is it a duty that is limited to rights
26
            in appurtenant water? See, e.g., Agua Caliente Band of Cahuilla Indians v.
27
            Coachella Valley Water District, 849 F.3d 1262, 1268 (9th Cir. 2017) (“The Winters
28
            doctrine only applies in certain situations: it only reserves water to the extent it is
      Case 3:03-cv-00507-GMS Document 376 Filed 08/01/19 Page 2 of 2



 1        necessary to accomplish the purpose of the reservation, and it only reserves water if
 2        it is appurtenant to the withdrawn land.”).
 3   3.   If Winters is so limited, and if, as the briefing states and the background facts
 4        suggest, the Nation does not seek to base its breach of trust claim on any failure by
 5        the United States to adjudicate the Nation’s right to water in the Little Colorado
 6        River, must the Nation identify specific appurtenant water to which the United
 7        States has allegedly failed to exercise its trust responsibilities to state a claim for
 8        breach of trust against the United States in this case, regardless of the source of the
 9        obligation?
10   4.   If, as this Court has already decided, (see Doc. 359), the Supreme Court’s
11        reservation of questions relating to the allocation of the Colorado River in Arizona
12        v. California prevents this Court from determining whether the Navajo Nation has
13        any right to the mainstream of the Colorado River—and therefore whether the
14        United States has appropriately protected such rights—how can this Court make a
15        general determination that the United States has breached its trust obligation to
16        provide adequate water to the Tribe generally pursuant to the Winters doctrine?
17        Dated this 1st day of August, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
